DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "composition according to claim 1, wherein the perfume" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that the limitation “perfume” does not appear in claim 1.  The examiner suggests that claim 10 should be amended to depend from 

Claim 11 recites the limitation "composition according to claim 1, wherein the free perfume" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that the limitation “free perfume” does not appear in claim 1.  The examiner suggests that claim 11 should be amended to depend from claim 2 to provide proper antecedent basis.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Frankenbach et al, U.S. Patent No. 6,491,840.
Frankenbach et al, U.S. Patent No. 6,491,840, discloses a wrinkle reducing composition comprising 0.001-5% by weight of a polymer comprising carboxylic acid moieties (see abstract and col. 2, lines 45-66), water as a carrier (see col. 2, line 67), silicone emulsions (see col. 3, lines 1-10), adjunct polymers and/or polysaccharides (see col. 3, lines 11-15), perfumes (see col. 3, lines 23-24), and adjunct ingredients (see col. 3, lines 16-22 and 25-38).  It is further taught by Frankenbach et al that the composition is contained in a spray dispenser, wherein the composition is sprayed onto an article of clothing to reduce wrinkles (see col. 4, lines 46-67), that suitable polymers comprising carboxylic acid moieties include acrylate polymers (see col. 8, line 63-col. 9, line 56), that water is present in the composition in an amount of at least 90% by weight (see col. 14, lines 24-61), that suitable silicone emulsions include polysiloxanes (see col. 15, line 49-col. 20, line 28), that the silicone emulsions are included in the composition in an amount of about 1.5% by weight (see Examples I-VII), that the composition contains additional odor control agents, such as unsubstituted cyclodextrin 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1-13 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vetter et al, U.S. Patent No. 9,243,213.
Vetter et al, U.S. Patent No. 9,243,213, discloses a fabric treatment composition comprising an aminosiloxane polymer nanoemulsion (see abstract).  It is further taught by Vetter et al that the average particle size of the nanoemulsions is 20 nm to 750 nm (see col. 4, lines 23-29), that the amino silicone nanoemulsions are diluted with water (see col. 8, lines 29-33), that the nanoemulsions further contain 0.05-2.5% by weight of additional components, such as acrylate-containing polymers (see col. 8, lines 48-51, and col. 10, line 63-col. 12, line 29), and 0.05-5% by weight of perfumes (see col. 13, lines 3-67), per the requirements of the instant invention.  Specifically, note the 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/754,829 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/754,829 claims a similar fabric spray composition comprising 1-10% by weight of silicone, wherein the silicone is in the form of an emulsion having particle sizes of 1-150 nm, 0.0001-10% by weight of free perfume having an emulsion particle size of 1 nm to 30 microns, water, a malodour ingredient, and silicone polymers, wherein the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7 and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/754,864 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/754,864 claims a similar fabric spray composition comprising 1-10% by weight of silicone, wherein the silicone is in the form of an emulsion having particle sizes of 150 nm to 30 microns, 0.0001-10% by weight of free perfume having an emulsion particle size of 1 nm to 30 microns, water, a malodour ingredient, and silicone polymers, wherein the composition is sprayed on to a fabric (see claims 1-13 of copending Application No. 16/754,864), as required in the instant claims.  Therefore, instant claims 1-7 and 9-13 are an obvious formulation in view of claims 1-13 of copending Application No. 16/754,864.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-13 of copending Application 16/754,886 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/754,886 claims a similar garment revival system comprising a silicone emulsion, one or more fabric setting polymers, an anti-wrinkle agent, water, an anti-malodour agent, and a perfume, wherein the composition is applied to a garment (see claims 1-9 and 11-13 of copending Application No. 16/754,886), as required in the instant claims.  Therefore, instant claims 1-13 are an obvious formulation in view of claims 1-9 and 11-13 of copending Application No. 16/754,886.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
February 1, 2022